DeviN, J.,
concurring in result: An examination of the record of the evidence adduced at the trial leads me to the conclusion that defendants’ motion for judgment of nonsuit should have been allowed. The cause of the accident is not made to appear. There is lack of sufficient evidence to show that negligence on the part of the defendants proximately caused plaintiffs’ injury. Actionable negligence is not presumed from the mere fact of injury.
Barnhill and Winborne, JJ., concurring in this opinion.